Citation Nr: 0707075	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  98-12 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for an undiagnosed illness manifested by heat exhaustion and 
fatigue.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from August 1989 to June 1994.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In October 1997, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

In December 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for due process concerns, to obtain additional records, and 
for a VA examination.  That action completed, the matter has 
been returned to the Board for appellate consideration.  


FINDING OF FACT

The veteran's undiagnosed illness, manifested by heat 
exhaustion and fatigue, results in debilitating fatigue which 
is not nearly constant but waxes and wanes and results in no 
periods of incapacitation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
undiagnosed illness, manifested by heat exhaustion and 
fatigue, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.102, 4.88b, Diagnostic Code 6354 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided the veteran with VCAA notice by means of letters 
dated in November 2003, December 2004, and March 2006.  The 
November 2003 letter informed the veteran of the evidence 
needed to establish a successful claim for an increased 
rating and advised of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information and 
evidence, which would include that to in his possession, to 
the RO.  The December 2004 letter specifically informed the 
veteran of the criteria for higher ratings for his service-
connected undiagnosed illness manifested as chronic fatigue.  
The March 2006 letter provided notice as to assignment of 
effective dates and additional notice as to assignment of 
disability ratings.  The content of this notice complied with 
notice requirements specified in 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

As the veteran's claim on appeal was more than substantiated 
prior to enactment of the VCAA in November 2000, VA had no 
duty to provide the veteran with VCAA notice set out under 38 
U.S.C.A. § 5103(a) and its implementing regulation 38 C.F.R. 
§ 3.159.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(once a service connection claim is granted and a disability 
rating and effective date assigned, 38 U.S.C.A. § 5103(a) 
notice is no longer required).  Service connection for the 
veteran's disability on appeal was granted by the May 1997 
rating decision and a disability rating and effective date 
were assigned.  Thus, the purpose of VCAA notice had been 
served, as his claim was more than substantiated prior to 
enactment of the VCAA.  Id.  For this reason, any defect in 
the timing of VCAA notice is of no consequence.  

Service medical records are associated with the claims file 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not requested that VA 
assist him in obtaining any private medical records.  
Appropriate VA examinations were afforded the veteran in 
November 1994, November 1997, December 1999, and April 2006.  
Therefore, VA has satisfied the duty to assist under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board thus finds that VA has satisfied all applicable 
duties pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159, 20.1102 (2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

This claim for a higher rating arises from the RO decision 
that granted service connection for the disability.  The 
claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

By rating decision dated in May 1997, service connection was 
granted for an undiagnosed illness manifested by problems 
with heat exhaustion and fatigue and a 10 percent rating was 
assigned under the criteria of 38 C.F.R. §4.88b, Diagnostic 
Code 6354, for chronic fatigue syndrome.

As follows and in pertinent part, 38 C.F.R. §4.88b, 
Diagnostic Code 6354 provides ratings for chronic fatigue 
syndrome as manifested by debilitating fatigue, cognitive 
impairments, (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms:

Which are nearly constant and restrict 
routine daily activities by less than 25 
percent of the pre-illness level, or 
which wax and wane, resulting in periods 
of incapacitation of at least two but 
less than four weeks total duration per 
year....................................20

Which are nearly constant and restrict 
routine daily activities to 50 to 75 
percent of the pre-illness level, or; 
which wax and wane, resulting in periods 
of incapacitation of at least four but 
less than six weeks total per 
year................................................40

Which are nearly constant and restrict 
routine daily activities to less than 50 
percent of the pre-illness level, or; 
which wax and wane, resulting in periods 
of incapacitation of at least six weeks 
total duration per 
year.........................................................60

Which are nearly constant and so severe 
as to restrict routine daily activities 
almost completely and which may 
occasionally preclude self-care...................100

Note: For the purpose of evaluating this 
disability, the condition will be 
considered incapacitating only while it 
requires bed rest and treatment by a 
physician.

38 C.F.R. § 4.88b, Diagnostic Code 6354.

Medical examinations have consistently found the veteran to 
suffer from fatigue caused by exposure to heat.  Service 
medical records from July 1993 reported that the veteran 
suffered various symptoms when working in the sun, but did 
not report the frequency of those symptoms.

A November 1994 VA examination reported that the veteran had 
difficulty sleeping and easy fatigability, did not report the 
frequency of these symptoms, but did report that the symptoms 
were not severely debilitating.  An October 1996 VA 
examination again reported that the veteran had difficulty 
with heat exhaustion at times, and over-response to heat and 
activity as well as memory problems; again, the frequency of 
these symptoms was not stated.  VA treatment notes from 
October 1997 report insomnia and concentration deficiency, 
but do not state how often these occurred.  A November 1997 
VA examination found the veteran to suffer from depression, 
anxiety, nightmares and trouble sleeping, characterized as 
sleep limited to 4 to 5 hours per night.  This examination 
also reported that the veteran had a history of frontal 
headaches, usually corrected by aspirin.  The stated 
impression was fatigue of unknown etiology and depression.  

A 1999 VA examination report recorded the veteran's 
complaints that his fatigue may occur at any time, especially 
with exertion.  The veteran reported walking two and one-half 
blocks to school, working six and one-half hours per day, and 
that he was okay if he was able to rest during the day.  An 
associated neurological examination was normal, the examiner 
opining that the veteran's symptoms were related to his poor 
physical condition.  

The veteran again underwent VA examination in April 2000.  
This examiner recorded the veteran's report that he had 
interrupted sleep and an irregular memory.  The only 
medication used by the veteran was Excedrin PM.  

Clinic notes from May 2000 report that the veteran complained 
of poor sleep, fatigue on arising in the morning, generalized 
muscle aches and pains, and stiffness for 15 to 20 minutes 
upon arising in the morning.  He was assessed as suffering 
from chronic fatigue and depression.  The examiner opined 
that the veteran's fatigue and insomnia is etiologically 
rooted in his depression.  

In May 2006, the veteran again underwent a VA examination to 
determine the severity of his chronic fatigue syndrome.  This 
examiner recorded the veteran's reported symptoms as frequent 
excessive fatigue, generalized muscle aches, inability to 
concentrate and headaches of a type, severity, or pattern, 
different from headaches in the premorbid state, occasional 
forgetfulness, and constant sleep disturbance.  The veteran's 
fatigue was found to be debilitating but not constant or 
nearly so, rather his fatigue was found to wax and wane.  
There were no periods of incapacitation.  Fatigue restricted 
his routine daily activity by 30 percent for more than 12 
months.  This examination report indicated that the veteran 
fatigued easily when in a hot environment.  At temperatures 
of 60 degrees or lower, the veteran functioned at a fairly 
high level, but when temperatures are above 70 degrees, his 
functioning was severely restricted.  The veteran reported 
that he could perform his duties as a school bus driver but 
had some difficulty with ancillary duties, such as cleaning 
and maintaining the bus.  He reported that he had missed work 
on a couple of occasions due to fatigue.  His chronic fatigue 
was found to not affect grooming, toileting, dressing, or 
bathing, to mildly affect traveling and shopping, to 
moderately affect recreation and chores, and to severe affect 
exercise and sports participation.  

Also of record are letters from the veteran's spouse, his 
mother, and his sister, and a former employer, as well as 
testimony provided by the veteran and his spouse at an 
October 1997 RO hearing.  In an August 1998 letter, the 
veteran's mother reported that the veteran gets overheated 
easily if he works outside, even in the evening.  A July 1999 
letter from a former employer stated that the veteran was let 
go from his job because he suffered from heat exhaustion when 
performing manual labor outside.  During the October 1997 RO 
hearing, the veteran reported that he quickly becomes 
fatigued if he exerts himself in the heat.  He also estimated 
that he sleeps only 5 hours per night due to restlessness.  
His spouse testified that she has observed him suffering from 
exertion in the heat.  The veteran also testified that he 
worked in an air conditioned plant for a period of time post-
service.  He implied that he did not suffer symptoms during 
this work; testifying that he left this job only because the 
plant shut down.  

Based on the foregoing, the Board finds that the criteria for 
a rating higher than 10 percent under Diagnostic Code 6354 
have not been met.  Taken as a whole, the overwhelming 
preponderance of the evidence presents a picture of increased 
fatigability only upon physical exertion in temperatures 
above 70 degrees.  The only symptom that has been described 
as constant is his sleep disturbance.  Yet his sleep 
disturbance, best described as insomnia, was found by the May 
2000 examiner to arise from the veteran's nonservice-
connected depression.  Even assuming, without deciding, that 
his sleep disturbance is a symptom of his service-connected 
undiagnosed illness, there is no evidence that his sleep 
disturbance, characterized by the veteran as nightmares, 
restlessness, and limitation to 4 to 5 hours of sleep per 
night, in and of itself, restricts his daily activities.  
Indeed, the activities that are restricted to a severe extent 
are exercise and sports, activities requiring physical effort 
and physical endurance.  Fatigue is and has been the 
veteran's chief complaint throughout the course of his claim, 
and has always been described as dependent on the 
environmental temperature.  By all accounts, including the 
veteran's own statements, he functions well in an air 
conditioned environment.  It was noted on VA examination in 
May 2006 that there were no periods of incapacitation.  As 
his symptoms are not present constantly or nearly so and do 
not result in any periods of incapacitation, the criteria for 
a rating higher than 10 percent have not been met under 
Diagnostic Code 6354.  

The Board has also considered whether rating the veteran's 
symptoms under other diagnostic codes is warranted.  Without 
deciding whether his headaches are the result of his service-
connected undiagnosed illness, a compensable rating would not 
be available under the appropriate diagnostic code for rating 
headaches.  In this regard 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 provides compensable ratings only for migraine 
headaches resulting in prostrating attacks.  The record 
indicates that the veteran's headaches are controlled with 
over the counter pain medication, i.e. Excedrin and aspirin, 
there is no evidence that his headaches result in any 
prostrating attacks, and he has never been diagnosed with 
migraine headaches.  Therefore a separate rating for 
headaches would be inappropriate.  

Because the preponderance of the evidence shows that the 
veteran's service-connected undiagnosed illness does not meet 
the criteria for a rating higher than the 10 percent already 
assigned under Diagnostic Code 6354, or for a separate 
rating, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


Extraschedular consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his disability on appeal.  
While the veteran has submitted a letter from a former 
employer indicating that he was terminated from employment 
due to inability to physically exert himself outdoors, the 
Board does not find that the veteran's disability has 
resulted in marked interference with employment.  In this 
regard, he was able to maintain a job driving a school bus 
and no evidence of record indicates that he is incapable of 
working in an air conditioned environment.  Indeed, the 
medical evidence of record indicates that he functions at 
least at a normal level in a cool environment.  

In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disability is appropriately 
rated under the schedular criteria.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for an undiagnosed illness manifested by heat exhaustion and 
fatigue



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


